Citation Nr: 0030104	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
vestibular nerve resection due to recurrent Meniere's 
disease.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to November 
1991 to November 1992.  This case comes to the Board of 
Veterans' Appeals (Board) from an August 1996 RO decision 
which denied a compensable rating for the veteran's service-
connected residuals of a right vestibular nerve resection due 
to recurrent Meniere's disease.  

The Board notes that during the pendency of the claim the 
veteran relocated and that the Winston-Salem RO is currently 
handling his appeal.  Also, it is noted that the veteran is 
currently not represented on appeal before the Board because 
his power of attorney was revoked in 1997.  


REMAND

The veteran's claim for a compensable rating for residuals of 
a right vestibular nerve resection due to recurrent Meniere's 
disease is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board notes that the veteran last appeared for a VA 
compensation examination in March 1998, at which time an 
audiological evaluation was administered but terminated 
because no reliable results were obtained (it was believed 
the veteran was exaggerating the degree of hearing loss in 
his right ear).  The veteran was also scheduled to appear for 
a VA ear disease examination at that time, but such was not 
conducted and the record does not indicate the reason for 
this.  Prior to March 1998, the veteran's last comprehensive 
VA ear and audiological examination was in February 1996, 
more than four years ago.  Since the examinations, the 
regulations pertaining to ear diseases were revised effective 
in June 1999.  See 64 Fed.Reg. 25202 (1999).  

The present appeal involves the rating to be assigned for 
service-connected residuals of a right vestibular nerve 
resection due to recurrent Meniere's disease, and the RO has 
rated this noncompensable under 38 C.F.R. § 4.87, Code 6205 
for Meniere's syndrome.  However, a note to the new version 
of Code 6205 provides that Meniere's syndrome may be rated 
under the criteria listed in this code or, alternatively (if 
such will result in an overall higher rating), separate 
evaluations may be assigned for vertigo (as a peripheral 
vestibular disorder), hearing loss, and tinnitus.  The 
veteran is currently separately service connected for right 
ear hearing loss and tinnitus, both of which are rated 
noncompensable.  The recent revisions to the rating 
regulations affect not only Meniere's syndrome (38 C.F.R. 
§ 4.87, Code 6205 (1999)), but also the conditions which must 
be considered under the alternative rating method, including 
peripheral vestibular disorder (38 C.F.R. § 4.87, Code 6204 
(1999)), right ear hearing loss (38 C.F.R. § 4.85, Code 6100, 
and § 4.86 (1999)), and tinnitus (38 C.F.R. § 4.87, Code 6260 
(1999)).

 The veteran's service-connected right ear disorder has not 
been examined in light of the regulatory changes.  In view of 
the length of time since the last VA examination with 
adequate information for rating purposes and the fact that 
the regulations as to rating ear diseases have recently been 
revised, the Board believes a new VA examination is 
warranted.  38 C.F.R. § 3.326; Caffrey v. Brown, 6 Vet. App. 
377 (1994).  The veteran should understand that he has an 
obligation to report for such examination, and failure to do 
so, without good cause, will result in denial of his 
increased rating claim in accordance with 38 C.F.R. § 3.655.

Prior to the new examination, any recent treatment records 
pertaining to the veteran's service-connected right ear 
disorder should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

On remand, the veteran may submit any other evidence and 
argument in support of the claim for a compensable rating for 
residuals of a right vestibular nerve resection due to 
recurrent Meniere's disease.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
inpatient and outpatient treatment 
records concerning the veteran's right 
ear disorder, dated from 1998 to the 
present and not already on file.  The RO 
should also ask the veteran to identify 
any sources of non-VA ear treatment since 
1998, and the RO should obtain copies of 
the related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the current severity of his 
service-connected right ear hearing loss 
and tinnitus.

The veteran should also undergo a VA ear 
examination to determine the current 
severity of residuals of a right 
vestibular nerve resection due to 
recurrent Meniere's disease.  The claims 
folder should be provided to and reviewed 
by the doctor in conjunction with the 
examination.  The doctor should note the 
presence or absence of the various signs 
and symptoms which are listed in the 
revised rating criteria for ear diseases 
(see 38 C.F.R. § 4.87, Diagnostic Codes 
6204, 6205 (1999)).  

3.  The RO should then review the claim 
for a compensable rating for residuals of 
a right vestibular 







nerve resection due to recurrent 
Meniere's disease.  Special attention 
should be given to the alternative rating 
methods discussed above.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



